DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-2 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 18 of U.S. Patent No. 10,755,201 (simply “10,755,201” hereinbelow). Although the claims at issue are not identical, they are not patentably distinct from each other because of the following.
claim 1, claim 18 of U.S. Patent No. 10,755,201 discloses a microelectronic device (col. 24, line 4) comprising:
a first sensor die that includes at least a first sensor that is constructed to generate electromagnetic measurement data (col. 24, lines 5-8); and
at least one runtime-adaptable compute fabric die (col. 24, line 9) comprising: at least one compute fabric component (col. 24, lines 10-11) that is electrically coupled to the first sensor (col. 24, lines 16-19), and processing circuit instructions for generating analysis results from data received from the first sensor (col. 24, lines 35-38). 
	In addition, claim 18 of 10,755,201 is more specific than claim 1 of present application.  Conflicting claims in the instant application are not patentably distinct because conflicting claims are broader and generic with respect to the applied reference claims, i.e., an obvious variation.  Many decisions support the fact that a broad or generic claim is obvious from a specific claim, i.e., an obvious variation.  See In re Van Ornum and Stang, 214 USPQ 761 (CCPA 1982); In re Goodman (CA FC) 29 USPQ2d 2010 (12/3/1993); In re Vogel and Vogel, 164 USPQ 619 (CCPA 1970); In re Berg (CA FC) 46 USPQ 2d 1226 (3/30/1998); Eli Lilly and Co. v. Barr Laboratories Inc., 58 USPQ2d 1865 (CA FC 2001).  It is well settled that omission of an element and its function in a combination is an obvious expedient if the remaining elements perform the same functions as before.  This notion is supported by In re KARLSON, 136 USPQ 184 (1963); In re Nelson, 95 USPQ 82 (CCPA 1952); and In re Eliot, 25 USPQ 111 (CCPA 1935).
Regarding claim 2, claim 18 of U.S. Patent No. 10,755,201 discloses a microelectronic device (col. 24, line 4) comprising:
a first sensor die that includes at least a first sensor that is constructed to generate magnetic wave measurement data (col. 24, lines 5-8); and
at least one runtime-adaptable compute fabric die (col. 24, line 9) comprising: at least one compute fabric component (col. 24, lines 10-11) that is electrically coupled to the first sensor (col. 24, lines 16-19), and processing circuit instructions for generating analysis results from data received from the first sensor (col. 24, lines 35-38). 
	In addition, claim 18 of 10,755,201 is more specific than claim 2 of present application.  Conflicting claims in the instant application are not patentably distinct because conflicting claims are broader and generic with respect to the applied reference claims, i.e., an obvious variation.  Many decisions support the fact that a broad or generic claim is obvious from a specific claim, i.e., an obvious variation.  See In re Van Ornum and Stang, 214 USPQ 761 (CCPA 1982); In re Goodman (CA FC) 29 USPQ2d 2010 (12/3/1993); In re Vogel and Vogel, 164 USPQ 619 (CCPA 1970); In re Berg (CA FC) 46 USPQ 2d 1226 (3/30/1998); Eli Lilly and Co. v. Barr Laboratories Inc., 58 USPQ2d 1865 (CA FC 2001).  It is well settled that omission of an element and its function in a combination is an obvious expedient if the remaining elements perform the same functions as before.  This notion is supported by In re KARLSON, 136 USPQ 184 (1963); In re Nelson, 95 USPQ 82 (CCPA 1952); and In re Eliot, 25 USPQ 111 (CCPA 1935).
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-2 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Gutala et al. (U.S. Pub. No. 2019/0044515 A1).
Referring to claim 1, Gutala et al. disclose a microelectronic device (Figure 1) comprising:
e.g., base die 24 – Figures 2 & 6) that includes at least a first sensor (e.g., sensor 102 – Figure 6; para. [0050]) that is constructed to generate electromagnetic measurement data (e.g., video processing/image recognition – para. [0036], [0039, [0070]); and
at least one runtime-adaptable compute fabric die (e.g., fabric die 22 – Figures 2-3 & 5-6; para. [0037], [0040], [0050]-[0053]) comprising: at least one compute fabric component (e.g., programmable logic elements 50 – Figures 3 & 7; para. [0042], [0051]) that is electrically coupled to the first sensor (Figures 2 & 5-6; para. [0037]-[0038], [0040], [0050]-[0052]), and processing circuit instructions for generating analysis results from data received from the first sensor (Figure 6; para. [0050]). 
As to claim 2, Gutala et al. disclose a microelectronic device (Figure 1) comprising:
a first sensor die (e.g., base die 24 – Figures 2 & 6) that includes at least a first sensor (e.g., sensor 102 – Figure 6; para. [0050]) that is constructed to generate magnetic wave measurement data (e.g., video processing/image recognition – para. [0036], [0039, [0070]); and
at least one runtime-adaptable compute fabric die (e.g., fabric die 22 – Figures 2-3 & 5-6; para. [0037], [0040], [0050]-[0053]) comprising: at least one compute fabric component (e.g., programmable logic elements 50 – Figures 3 & 7; para. [0042], [0051]) that is electrically coupled to the first sensor (Figures 2 & 5-6; para. [0037]-[0038], [0040], [0050]-[0052]), and processing circuit instructions for generating analysis results from data received from the first sensor (Figure 6; para. [0050]).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TOAN M LE whose telephone number is (571)272-2276.  The examiner can normally be reached on M-F 9:00 AM-5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TOAN M LE/Primary Examiner, Art Unit 2864